ALLOWABILITY NOTICE

Response to Amendment
	The amendment(s) filed 9/25/2020 by the Applicant is response to the previous Office action mailed 9/15/2020 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are maintained. 

Election/Restrictions
Claim 1 is allowable. Claims 3, 4 and 9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 5/4/2020, is hereby withdrawn and claims 3, 4 and 9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the replacement sheets filed 9/25/2020 do not resolve the outstanding issues with the figures in the instant application. The figures are granular and generally of poor quality. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 and 21-26 are allowable over the prior art of record. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination, wherein the balloon is expanded automatically upon connection to the catheter of a hub containing a sensor and a monitor connector, wherein automatic expansion is effected by an elongated rod displacing gas in the lumen upon connection of the hub to the catheter. 
While the prior art of record does address catheters with lumens and balloons, and the expansion of balloons for pressure readings, the prior art of record does not address the arrangement of such device including a hub, an automatic expansion of a balloon upon connection of the hub to the catheter, and more specifically, where the automatic expansion is effected by an elongated rod displacing gas in the lumen upon . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791